UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-2054


ESCGOV, INC.,

                Plaintiff - Appellant,

          v.

BMC SOFTWARE, INCORPORATED,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:13-cv-01344-GBL-TCB)


Submitted:   February 27, 2015              Decided:   March 16, 2015


Before SHEDD, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher A. Abel, Stephanie N. Gilbert, D. Sutton Hirschler,
III, WILLCOX & SAVAGE, PC, Norfolk, Virginia, for Appellant.
Benjamin G. Chew, Nigel L. Wilkinson, Joshua N. Drian, MANATT,
PHELPS & PHILLIPS LLP, Washington, D.C.; T. Michael Guiffré,
SQUIRE PATTON BOGGS, LLP, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       ESCgov,    Inc.,    appeals    from    the    district      court’s    order

granting summary judgment in favor of BMC Software, Inc., on its

claims   for     breach   of    contract,    tortious      interference      with   a

contract, civil conspiracy, and statutory conspiracy.                       We have

reviewed the record and the parties’ arguments on appeal, and we

find    no   reversible    error.      Accordingly,        we     affirm    for   the

reasons stated by the district court.                See ESCgov, Inc. v. BMC

Software, Inc., No. 1:13-cv-1344, 2014 WL 3891660 (E.D. Va. Aug.

7, 2014).      We dispense with oral argument because the facts and

legal    contentions      are   adequately     presented     in    the     materials

before   this    court    and   argument     would   not    aid    the   decisional

process.



                                                                            AFFIRMED




                                        2